SWAN, Circuit Judge.
This is an appeal from the consummation order and final decree entered on September 11, 1947 in reorganization proceedings of New York, New Haven and Hartford Railroad Company which were begun in 1935 in the bankruptcy court for the District of Connecticut pursuant to section 77 of the Bankruptcy Act, 11 U.S.C.A. § 205. Boston and Providence Railroad Corporation, whose trustee is the appellant, is being reorganized in the bankruptcy court for the District of Massachusetts. For an understanding of the appeal a brief statement is required of the relations which have existed between these two railroads before and during the New Haven proceedings. In 1888 Boston and Providence leased its lines for 99 years to Old Colony Railroad Company, which is a secondary debtor in the New Haven proceedings.1 In 1893 Old Colony made a 99 year lease of its railroad properties, including its leasehold interest in Boston and Providence, to New Haven, and the latter was operating the lines when its reorganization proceedings were commenced. Pursuant to orders made in the New Haven proceedings, these leases were rejected by the trustees of the respective lessees, and thereafter the properties of Boston and Providence were operated for the account of that corporation by the New Haven trustees pursuant to section 77, sub c (6) of the Bankruptcy Act, 11 U.S.C.A. § 205, sub. c (6).2 Such operation has given rise to a prior lien claim of large amount against Boston and Providence.3 The New Plaven plan of reorganization, which has already been confirmed,4 contains provisions which contemplate acquisition by the New Haven of the properties of Boston and Providence in the event of confirmation of the Boston and Providence plan of reorganization by the bankruptcy court for the district of Massachusetts. The provisions of New Haven’s plan of reorganization require the purchase price for the Boston and Providence properties to be paid in specified securities and to include cancellation of the New Haven’s prior lien claim against Boston and Providence and cancellation of the latter’s unsecured claim against New Haven for damages arising from the rejection of its 99 year lease.5 Similar provisions are contained in the Boston and Providence plan of reorganization. As confirmation of that plan had not occurred before the making of the order now on appeal, the order provided for consummation of the major part of the New Haven plan upon the consummation date 6 but did *339not provide for consummation of the provisions relating to acquisition of the Boston and Providence properties; and the court reserved jurisdiction by Article XI-2(o) of its order;
“To consider and act on any questions respecting claims between the Reorganized Company and the Boston and Providence Railroad Corporation or its Trustee arising out of the provisions of the Plan herein relating to the Boston and Providence Railroad Corporation or arising out of the operation of the lines of the Boston and Providence by the Bankruptcy Trustees or the Reorganized Company.”
The appellant contends that the court erred in the following respects: (1) in terminating the authority of the New Haven trustees and the Old Colony trustees (who are the same persons) to operate the lines of railroad of Boston and Providence without first requiring a certificate to be obtained from the Interstate Commerce Commission authorizing abandonment of the operation of the Boston and Providence lines by such trustees, in accordance with section 1(18) of the Interstate Commerce Act, 49 U.S.C.A. § 1(18); and (2) in authorizing the reorganized New Haven to operate said lines without having first obtained the approval and authorization of the Interstate Commerce Commission fixing the terms and conditions of such operation, in accordance with section 5(2) of the Interstate Commerce Act, 49 U.S. C.A. § 5(2); and (3) in reserving jurisdiction to consider claims between the reorganized New Haven and the Boston and Providence, or its Trustee, arising out of the operation of said lines by the reorganized New Haven.
The appellee has moved to dismiss the appeal on the ground that, because of the above-quoted reservation by Article XI-2(o) of the order, the district court did not pass on the issues raised by the appellant but left them still open for determination in the future, and the order consequently constitutes merely an unreviewable exercise of the district court’s discretion, notwithstanding the provision of the Bankruptcy Act authorizing appeals from interlocutory orders, 11 U.S.C.A. § 47, sub. a. The appellee’s argument is not without considerable persuasive force. Nevertheless we are not convinced that the appeal must be dismissed. After all the district court did decide, over the appellant’s objection, that it could rightfully make the reservation of jurisdiction. A prompt determination of its power to do so is obviously desirable and is not, we believe, beyond the appellate jurisdiction conferred by section 47, sub. a. Consequently, we turn to the merits of the appeal.
Appellant’s points (1) and (2) are interrelated and may conveniently be considered together. They are based on the premise that cessation of operation of the Boston and Providence lines by the New Haven trustees constitutes an abandonment of such operation, requiring a certificate by the Interstate Commerce Commission that “the present or future public convenience and necessity permit of such abandonment,”7 and on the further premise that the assumption of operation of the lines by the reorganized New Haven cannot be authorized until the Commission shall have fixed terms and conditions of operation found by it “to be just and reasonable.” 8 These premises are fallacious in our opinion. Section 77, sub. c(6) of the Bankruptcy Act, 11 U.S.C.A. § 205, sub. c(6), provides that if a lease of a line of railroad is rejected and the judge shall determine after hearing that it would be impractical and contrary to the public interest for the lessor to operate said line, “it shall be the duty of the lessee to continue operation on or for the account of the lessor until the abondonment of such line is authorized by the Commission in accordance with the provisions of section 1 of the Interstate Commerce Act as amended.” That this provision controlled up to the consummation date, September 18, 1947, is conceded.9 But the appellant argues that it does not control “after the *340reorganization proceedings have been terminated.” However, the assumption that the reorganization proceedings have been terminated with respect to the lines of the Boston and Providence is contrary to the fact. Those lines will continue to be operated by the “lessee” subject to such orders as the bankruptcy court may hereafter make pursuant to the jurisdiction reserved by the order on appeal. It would seem the extreme of technicality to hold that the transfer of operation from the lessee’s trustees in reorganization to the lessee itself, whose operation of the Boston and Providence lines is still subject to the bankruptcy court, is an “abandonment” of operation of those lines. We reject it. Nothing is to be found in Smith v. Hoboken R. Warehouse & S. S. Connecting Co., 328 U.S. 123, 66 S.Ct. 947, 90 L.Ed. 1123, 168 A.L.R. 497, of Thompson v. Texas Mexican R. Co., 328 U.S. 134, 66 S.Ct. 937, 90 L.Ed. 1132 to sustain the appellant’s position. Indeed, he concedes that the precise question “is one of first impression.”
It is argued that the reorganized New Haven should be considered a new and different corporation because under the New Haven plan of reorganization the Reorganization Committee was permitted either to use the existing debtor as the vehicle to put the plan into effect or to cause a new corporation to be formed for that purpose. It would seem that the word “lessee” in section 77, sub. c(6) might be interpreted broadly enough to include a new corporation, when the plan of reorganization contemplates that operation of the system may be effected by that method.' But that question need not be now decided. In fact, the system is to be operated by the existing lessee; there has been no abandonment of operation of the Boston and Providence lines. Consequently the institution of proceedings under section 5(a) (2) of the Interstate Commerce Act, 49 U.S.C.A. § 5(a) (2), was not a condition precedent to making the order on appeal.
The appellant’s third assignment of error is grounded on cases under comparable provisions of Chapter X of the Bankruptcy Act. 11 U.S.C.A. § 501 et seg.. m which this court nas held that in confirming a plan of reorganization the court “may not, through the device of retaining jurisdiction, keep a debtor in tutelage and burden the court with future supervision of the reorganized estate.” Towers Hotel Corp. v. Lafayette Nat. Bank, 2 Cir., 148 F.2d 145, 148, and cases there cited. But, as that decision recognizes, jurisdiction may be retained by the court “in order to protect its decree, to prevent interference with the execution of the plan and to aid otherwise in its operation.” The case at bar falls within the stated exceptions. The reservation of jurisdiction to act on questions respecting claims between the reorganized New Haven and Boston and Providence arising out of the plan of reorganization or out of the operation of the lines of Boston and Providence by the reorganized New Haven was not an attempt to keep the debtor in tutelage to the court, but was an appropriate adaptation of its decree to the peculiar circumstances and practical difficulties inherent in a situation where the entire plan could not be put into operation at one time because acquisition of the Boston and Providence properties was dependent upon action of the bankruptcy court in Massachusetts which had not yet occurred. The status quo with respect to the Boston and Providence lines necessarily had to be preserved by retaining jurisdiction with respect thereto until that portion of the plan should be ripe for affirmative action by the Connecticut court. The claims arising out of the continued operation of such lines are clearly within the court’s reserved power so long as the plan remains to be carried out in its Boston and Providence features. Upon the argument we were told that subsequent to entry of the order on appeal the Massachusetts court had disapproved the plan of reorganization for Boston and Providence, but that fact is no part of the record on appeal. What effect, if any, it may have in requiring a modification of the Boston and Providence features of the New Haven plan is for the Commission, in the first instance, and then for the district court, to determine. If it could be deemed relevant at all op the present appeal, it would only support the *341correctness of Judge Hincks’ reservation of jurisdiction.
What the appellant fears is that operation by the reorganized New Haven of the Boston and Providence lines may continue for an indefinite time to pile up annual deficits to be charged against his corporation. The order, however, does not preclude him from presenting this grievance, if it be one, either to the Commission or to the district court, and it would obviously be inappropriate for this court at the present time to indicate any opinion on that question.
Finding no error in the order on appeal, we affirm it.

 Providence, Warren & Bristol Railroad Company and Hartford Connecticut Railroad Company are also secondary debtors.


 See Palmer v. Warren, 2 Cir., 108 F. 2d 164, affirmed Warren v. Palmer, 310 U.S. 132, 60 S.Ct. 865, 84 L.Ed. 1118.


 From June 6, 1936 to December 31, 1946 the claim amounts to more than $12,000,000.


 See Old Colony Bondholders v. New York, N. H. & H. R. Co., 2 Cir., 161 F.2d 413, certiorari denied Institutional Group for Boston Terminal Bonds v. New York, N. H. & H. R. Co., 331 U.S. 859, 67 S. Ct. 1755, 91 L.Ed. 1866.


 By stipulation of the parties, approved by the Connecticut bankruptcy court, this claim was valued at $10,000,000.


 Thereafter fixed as 3 P. M., September 18, 1947.


 49 U.S.C.A. § 1, par. (18).


 49 U.S.C.A. § 5 (2) (b).


 The appellant admits, as he must, that the term “lessee” as used in the statute includes operation by the trustees of the lessee. Warren v. Palmer, 810 U.S. 132, 139, 60 S.Ct. 865, 84 L.Ed. 1118.